       Case 3:16-cv-00525-VC Document 243 Filed 03/22/19 Page 1 of 3




 1
     WILKINSON WALSH + ESKOVITZ LLP                ARNOLD & PORTER KAYE SCHOLER
 2   Brian L. Stekloff (pro hac vice)              Pamela Yates (CA Bar No. 137440)
     (bstekloff@wilkinsonwalsh.com)                (Pamela.Yates@arnoldporter.com)
 3   Rakesh Kilaru (pro hac vice)                  777 South Figueroa St., 44th Floor
     (rkilaru@wilkinsonwalsh.com)                  Los Angeles, CA 90017
 4   2001 M St. NW                                 Tel: 213-243-4178
     10th Floor                                    Fax: 213-243-4199
 5
     Washington, DC 20036
 6   Tel: 202-847-4030
     Fax: 202-847-4005
 7
                                                   COVINGTON & BURLING LLP
     HOLLINGSWORTH LLP
 8                                                 Michael X. Imbroscio (pro hac vice)
     Eric G. Lasker (pro hac vice)
                                                   (mimbroscio@cov.com)
 9   (elasker@hollingsworthllp.com)
                                                   One City Center
     1350 I St. NW
                                                   850 10th St. NW
10   Washington, DC 20005
                                                   Washington, DC 20001
     Tel: 202-898-5843                             Tel: 202-662-6000
11   Fax: 202-682-1639
12
     Attorneys for Defendant
13   MONSANTO COMPANY
14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                                    )
17   IN RE: ROUNDUP PRODUCTS                        )   MDL No. 2741
     LIABILITY LITIGATION                           )
18                                                  )   Case No. 3:16-md-02741-VC
                                                    )
19                                                  )
     Hardeman v. Monsanto Co., et al.,              )   MONSANTO COMPANY’S NOTICE
20   3:16-cv-0525-VC                                )   OF FILING OF DOCUMENTS
                                                    )   PREVIOUSLY FILED
21                                                  )   ON THE MDL DOCKET
                                                    )
22                                                  )
23

24

25          Please take notice that Monsanto Company (“Monsanto”) hereby submits this Notice of
26   Filing of Hardeman-specific documents that were previously filed on the general MDL docket
27   2471 between March 7 and March 21, 2019.
28
                                                 -1-
     MONSANTO COMPANY’S NOTICE OF FILING OF DOCUMENTS PREVIOUSLY FILED ON MDL DOCKET
                                       3:16-cv-0525-VC
       Case 3:16-cv-00525-VC Document 243 Filed 03/22/19 Page 2 of 3




 1            A list of the documents that will be re-filed today in the Hardeman-specific docket is
 2   below:
 3      1) ECF No. 2934: Letter from Brian L. Stekloff re: Arber, with Attachments A-G. Filed
 4            and Entered on 3/7/2019 on the MDL docket.
 5      2) ECF No. 2935: Trial Brief re: Inapplicability of Consumer Expectations Test, with
 6            Attachments 1-3. Filed and Entered on 3/7/2019 on the MDL docket.
 7      3) ECF No. 2975: Motion for Directed Verdict. Filed and Entered on 3/12/2019 on the
 8            MDL docket.
 9      4) ECF No. 2980: Stipulation re: Deposition Testimony as Court Exhibits. Filed and
10            Entered on 3/13/2019 on the MDL docket.
11      5) ECF No. 2990: Letter from Brian L. Stekloff re: Connie Welch, with Attachment 1.
12            Filed and Entered on 3/14/2019 on the MDL docket.
13      6) ECF No. 2991: Letter from Brian L. Stekloff re: Design Defect. Filed and Entered on
14            3/14/2019 on the MDL docket.
15      7) ECF No. 2996: Letter from Brian L. Stekloff re: Design Defect Claim. Filed and Entered
16            on 3/14/2019 on the MDL docket.
17      8) ECF No. 3000: Proposed Jury Instructions by Monsanto Company Phase 2. Filed and
18            Entered on 3/14/2019 on the MDL docket.
19      9) ECF No. 3092: Proposed Jury Instructions by Monsanto Company. Filed and Entered on
20            3/19/2019 on the MDL docket.
21

22            Executed this 22nd day of March 2019.
23                                                 /s/ Eric G. Lasker___________
24
                                                  Brian L. Stekloff (pro hac vice)
25                                                (bstekloff@wilkinsonwalsh.com)
                                                  Rakesh Kilaru (pro hac vice)
26                                                (rkilaru@wilkinsonwalsh.com)
                                                  WILKINSON WALSH + ESKOVITZ LLP
27                                                2001 M St. NW
                                                  10th Floor
28
                                                    -2-
     MONSANTO COMPANY’S NOTICE OF FILING OF DOCUMENTS PREVIOUSLY FILED ON MDL DOCKET
                                       3:16-cv-0525-VC
       Case 3:16-cv-00525-VC Document 243 Filed 03/22/19 Page 3 of 3



                                         Washington, DC 20036
 1
                                         Tel:   202-847-4030
 2                                       Fax:   202-847-4005

 3                                       Pamela Yates (CA Bar No. 137440)
                                         (Pamela.Yates@arnoldporter.com)
 4                                       ARNOLD & PORTER KAYE SCHOLER
                                         777 South Figueroa St., 44th Floor
 5
                                         Los Angeles, CA 90017
 6                                       Tel: 213-243-4178
                                         Fax: 213-243-4199
 7
                                         Eric G. Lasker (pro hac vice)
 8                                       (elasker@hollingsworthllp.com)
                                         HOLLINGSWORTH LLP
 9
                                         1350 I St. NW
10                                       Washington, DC 20005
                                         Tel: 202-898-5843
11                                       Fax: 202-682-1639

12                                       Michael X. Imbroscio (pro hac vice)
                                         (mimbroscio@cov.com)
13                                       COVINGTON & BURLING LLP
14                                       One City Center
                                         850 10th St. NW
15                                       Washington, DC 20001
                                         Tel: 202-662-6000
16
                                         Attorneys for Defendant
17                                       MONSANTO COMPANY
18

19

20

21

22

23

24

25

26
27

28
                                           -3-
     MONSANTO COMPANY’S NOTICE OF FILING OF DOCUMENTS PREVIOUSLY FILED ON MDL DOCKET
                                       3:16-cv-0525-VC
